The order of the court below is affirmed, with respect to the item of $31,839.50 for counsel fee and with respect to the item of $2,200 for moneys paid to the accountants, and reversed as to the item of $2,000 for counsel fee in this court and as to the item of $124.17 for printing the brief on appeal.
The cause is remanded to the Court of Chancery to the end that the order under appeal may be modified in accordance herewith.
Since appellants, Cintas, Unger and American Car and Foundry Company have prevailed in part, no costs will be allowed as between them, but costs will go in favor of the appellants Cintas and Unger, against Maranwood Corp. No costs are allowed Martha S. Levy, who appeared and filed a brief as amicus curiae. *Page 306